Citation Nr: 9906217	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-40 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from March 1944 to 
July 1946

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2, 1991, rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection foe bilateral defective hearing.  The 
veteran testified at a hearing at the RO on September 17, 
1992, in connection with his appeal.  

After a preliminary review of the record, the Board remanded 
the appeal to the RO on August 8, 1996, to accommodate the 
veteran's request to appear at a Travel Board hearing at the 
RO.  The hearing was held on June 17, 1997.  During the 
period after the hearing but before the issuance of a 
decision on appeal, the Member of the Board who conducted the 
hearing left the Board for other employment.  The Board asked 
the veteran by letter on January 27, 1999, whether he wished 
to have a hearing before another Member of the Board and, if 
so, whether he wanted it to take place at the RO or in 
Washington, D.C.  In response, he requested that a hearing be 
held at the RO.  


REMAND

The file must therefore be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (1998).  Accordingly, the case is remanded to the RO 
for the following action:  

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


